Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of ZAGG Incorporated (the “Company”) on Form 10-Q for the quarter ending March 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert G. Pedersen II, Chief Executive Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. ss1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13 (a)or 15 (d)of the Securities and Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ ROBERT G. PEDERSEN II Robert G. Pedersen II Chief Executive Officer May 10, 2010
